Citation Nr: 0414218	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service for coronary artery disease with 
congestive heart failure.

2.  Entitlement to service for post-traumatic stress disorder 
(PTSD).

3.  Entitlement to service for malnutrition and nutritional 
deficiency.

4.  Entitlement to service for dysentery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from December 1941 to August 1942 and from April 13, 1945, to 
April 20, 1945.  From April 1942 to August 1942, he was a 
prisoner of war (POW) of the Japanese.  This case is before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Well-groundness is not an issue as these matters have been 
addressed on the merits.  The veteran was notified why 
service connection was denied for the disabilities at issue 
in the August 2002 rating decision as well as in a January 
2003 statement of the case (SOC).  An October 2003 letter 
(after the rating appealed), while not specifically 
mentioning "VCAA," informed the veteran how it is pertinent 
in service connection claims as well as of his and VA's 
respective responsibilities in claims development.  The 
letter informed the veteran of what evidence the RO had 
received to date as well as what the evidence must show to 
support his claims.  Regarding timing of notice, it is 
noteworthy that while the VCAA notice here did not precede 
the decision on appeal (as required by Pelegrini v. Principi, 
17 Vet. App. 412 (2004)), such notice was provided prior to 
the certification of the case to the Board.  Although the 
October 2003 letter advised the veteran to submit any 
additional evidence as soon as possible, in November 2003 he 
advised that he had no additional evidence to submit, and 
that all evidence that he had pertaining to his appeal had 
already been given to VA.  He asked that the case be sent to 
the Board as soon as possible.  

As to notice content also, although the veteran was not 
specifically advised to submit everything in his possession 
pertaining to the claims, the October 2003 letter advised the 
veteran what type of evidence was necessary to establish 
entitlement to the benefits sought and that it was his 
responsibility to send the evidence that was needed as soon 
as possible.  As he indicated in November 2003 that he had no 
additional evidence to submit, advising him to submit 
everything he has pertinent to this claim would be pointless.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," however, the Board finds 
that further development is necessary.  On VA examination in 
September 2000, diagnoses included cardiac pacemaker and 
congestive heart failure.  It is also noteworthy that on 
mental disorders examination it was specifically noted that 
it was not an initial PTSD type examination.  Regarding the 
PTSD claim it is significant that as the veteran was a POW of 
the Japanese, his exposure to a stressor event in service is 
recognized, and no stressor development is necessary.  
Furthermore, he is entitled to the POW presumptions for 
dysthymias and psychoses.  

An August 2001 letter from a private physician, PFE, 
indicates that he consulted with the veteran, and that, based 
upon the history provided by the veteran, the following 
disorders, in pertinent part, "are [s]service [c]onnected":  
PTSD, panic attack, frequent nightmare, coronary artery 
disease and chronic diarrhea.  By letter in July 2002, the RO 
asked the veteran to submit actual treatment records from Dr. 
Enriquez.  In August 2002, two pages of progress notes dated 
in August and September 2001 and July 2002 were received.  
These are virtually illegible, and do not appear to contain 
clinical findings which support the diagnoses and conclusions 
in the August 2001 letter.  
In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from Dr. PFE 
legible copies of complete treatment 
records of treatment afforded the veteran 
for the disabilities at issue.  Dr. PFE 
should also be asked to explain the 
rationale for the medical conclusions he 
expressed in his August 2001 letter 
regarding a relationship between the 
disabilities at issue and the veteran's 
active service.  

2.  The veteran should be afforded a VA 
cardiac examination to determine the 
nature and etiology of his cardiovascular 
disability(ies), and specifically whether 
or not he has beriberi heart disease 
(ischemic heart disease in a former POW 
who suffered localized edema), or if 
there is any other basis for relating any 
cardiovascular disease diagnosed to the 
veteran's active service.  The examiner 
should review the veteran's claims file 
and should explain the rationale for any 
opinion given.   

3.  The veteran should also be scheduled 
for a VA psychiatric examination to 
ascertain whether or not he has an 
acquired psychiatric disability and, if 
so, its nature and likely etiology.  The 
veteran's claims file must be reviewed in 
conjunction with the examination,  The 
examiner should note that the veteran was 
a POW, and that VA recognizes that he was 
exposed to stressor events in service.  
The examiner must address whether the 
veteran has:  1.  PTSD.   2.  a 
dysthymia.  3.  a psychosis.  The 
examiner should explain the rationale for 
all opinions given. 

4.  The RO should also arrange for a VA 
gastrointestinal examination to ascertain 
whether the veteran has disability due to 
residuals of dysentery or due to 
malnutrition/nutritional deficiency.  The 
claims folder, and a copy of the criteria 
regarding presumptive diseases for former 
POW's, 38 C.F.R. § 3.309(c), must be 
available to. and reviewed by, the 
examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be completed. 

5.  After the development ordered above, 
as well as any other action deemed 
necessary, is completed, the RO should 
re-adjudicate the matters on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


